DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-7 are examined in this office action of which claims 1 and 3 were amended in the reply dated 8/19/22.
Claim Interpretation
	With reference to claim 6, this claim includes the limitation “semi-sintering”. Semi-sintering is defined in the specification as “a state in which powder grains are agglomerated or bound to each other to an extent where bonds can still be separated by mechanical methods. This is in contrast to a fully sintered state, in which the powder grains are joined by metallic bonds impossible to disintegrate back into separate powder grains in the original shape by mechanical methods” (Applicant’s Specification, pg. 3, lines 19-22). As such, this definition will be used to interpret the claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0326493 A1 of Gallagher in view of US 2019/0117787 A1 of Matt.
As to claim 1, Gallagher discloses fabricating an implant using an additive manufacturing process (Gallagher, paragraph [0038]). Gallagher discloses where these implant parts have at least one internal cavity with at least one external opening as the parts shown in Figures 1-3 all contain openings to the outside as well as areas where solid material is not used in the part thereby meeting the claim limitation of a cavity (Gallagher, Figs 1-3). Gallagher discloses where particulate debris exists on the surfaces which can include partially or fully unmelted or unsintered powder, particles, granules, wires, fragments, or combinations thereof the metal (Gallagher, paragraph [0007]), meeting the limitation of the cavity being partially filled with powder and where powder in the at least one cavity have grains connected to one another as a partially sintered powder that Gallagher discloses being on the surfaces would be ones where the grains are connected to one another. 
Gallagher discloses, following completion of building the implant body through the additive process, the implant body may be subject to stress-relieving processing, including a reheat of the formed implant body and stress relief may be carried out under vacuum (Gallagher, paragraph [0046]), meeting the limitation of evacuating gas from the at least one internal cavity as vacuum would evacuate gas from the part. Gallagher discloses that the additive process is preferably coupled to a refining process that imparts and/or enhances the micro-scale structures and the nano-structures on external and internal surfaces of the implant (Gallagher, paragraph [0051]). Gallagher discloses where the refining process is an electrochemical eroding of implant surfaces (Gallagher, paragraph [0052]). Gallagher teaches that the stress-relieving step follows that additive building step and is before the chemical erosion step (Gallagher, paragraph [0009]), meeting the limitation of the electrolyte step being after the evacuating gas from the at least one internal cavity. 
However, Gallagher does not explicitly recite adding a liquid electrolyte to the at least one internal cavity.
Matt relates to a method and device for electrolytically polishing inner surfaces of a recess in a workpiece made of metal, in particular a workpiece printed in three dimensions using an electrolyte having a slow diffusion rate (Matt, abstract). Matt teaches that the method of electrolytically polishing an inner surface of a recess is characterized by immersing the workpiece in an electrolyte containing a salt, water and alcohol having a minimum weight proportion of from 20-70% per liter of electrolyte, followed by connecting the workpiece to a positive pole and providing at least one cathode in the electrolyte and the recess, providing relative movement between the electrolyte and workpiece, and finally applying an electric voltage between the anode and cathode (Matt, claim 1). Matt teaches that this process has the advantage of the electrolyte employed in the invention are utilized here in that the electrolyte preferentially removes the projecting sections of the grains (Matt, paragraph [0025]).
As Gallagher discloses using an electrochemical process but does not disclose the fluids and methods used to carry out said process, one of ordinary skill would naturally look to the art to determine the proper way to carry out the process disclosed in Gallagher. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an electrolyte containing a salt, water and alcohol having a minimum weight proportion of from 20-70% per liter of electrolyte as taught by Matt into the method of electrochemical eroding of implant surfaces disclosed by Gallagher, thereby preferentially removes the projecting sections of the grains (Matt, paragraph [0025]).

Gallagher does not explicitly state where an electrochemical process for removal of connections between powder grains in said at least one cavity.
However, Gallagher discloses that the eroding removes particulate debris from the surfaces where the debris is partially or fully unmelted or unsintered powder (Gallagher, paragraph [0008]). If the partially sintered or melted powder is to be removed, the connections between the powder grains as well as with the surface must be severed for them to be removed. Thus, Gallagher is disclosing where the connections between the powder grains in the at least one cavity are removed. 
Further, as Gallagher and Matt discloses the substantially identical process, namely producing a part via additive manufacturing, where there is powder in the cavity having grains connected to one another, evacuating gas from the internal cavity, and adding electrolyte to the cavity, one of ordinary skill would expect the same method steps to produce the same result, i.e. the removal of connections between the powder grains. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I). 

As to claim 2, Gallagher discloses that the eroding removes particulate debris from the surfaces where the debris is partially or fully unmelted or unsintered powder (Gallagher, paragraph [0008]), as the surfaces includes the internal cavities, this meets the claim limitation of removing powder from the internal cavity after removal of connections between the powder grains.

As to claim 5, Gallagher discloses where the part is additively built by melting or sintering metal powder (Gallagher, paragraph [0010]).

As to claim 6, Gallagher discloses Gallagher discloses that the eroding removes particulate debris from the surfaces where the debris is partially or fully unmelted or unsintered powder (Gallagher, paragraph [0008]), where partially unsintered is coextensive with semi-sintering and therefore meets the claim limitation. 

As to claim 7, Gallagher discloses where the chemical eroding process may be repeated a number of times (Gallagher, paragraph [0056]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0326493 A1 of Gallagher and US 2019/0117787 A1 of Matt as applied to claim 1 above, and further in view of ASM Handbook, Volume 4C of Totten.
As to claim 3, Gallagher discloses, following completion of building the implant body through the additive process, the implant body may be subject to stress-relieving processing, including a reheat of the formed implant body and stress relief may be carried out under vacuum (Gallagher, paragraph [0046]). 
However, Gallagher does not disclose where the gas is evacuated by introducing the part to a vacuum chamber nor where the gas is evacuated from the vacuum chamber.
Totten is the ASM Handbook concerning controlled atmosphere chambers (Totten, title). Totten teaches that vacuum chambers are chambers in which some or almost all gases are evacuated and the gas pressure within the chamber is less than normal atmospheric pressure (Totten, pg. 698, middle column, first paragraph in Vacuum Chambers section). 
As Gallagher discloses heating in a vacuum, a person of ordinary skill would naturally look to the art to determine a means for carrying out this process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of placing the part in the vacuum chamber as taught be Totten into the method of performing a stress-relief heat treatment disclosed in Gallagher, thereby almost all gases are evacuated and the gas pressure within the chamber is less than normal atmospheric pressure (Totten, pg. 698, middle column, first paragraph in Vacuum Chambers section). This is merely using the known means of creating a vacuum using a vacuum chamber as disclosed in Totten to carry out the process of creating a vacuum disclosed in Gallagher.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0326493 A1 of Gallagher and US 2019/0117787 A1 of Matt as applied to claim 1 above, and further in view of US 2015/0144496 A1 (as cited on IDS dated 9/25/20) of Morris and US 2009/0249949 A1 of Kepler.
As to claim 4, the combination of Gallagher and Matt discloses the method according to claim 1, see claim 1 rejection above. However, Gallagher and Matt do not explicitly disclose adding liquid electrolyte to said internal cavity by introducing liquid electrolyte into a vacuum chamber. 
Morris relates to component comprising an internal passage and formed by an additive manufacturing process where the internal passage is contacted with an electrolyte solution (Morris, abstract) and this process is used to improve the surface of the part (Morris, paragraph [0002]). Morris teaches that bubbles act as barriers to current flow, especially if bubbles are entrapped in passageways (Morris, paragraph [0053]).
	Kepler relates to methods, systems and devices for mitigation of bubbles in a micro-fluidic environment (Kepler, abstract). Kepler teaches that this process applies to other related and unrelated environments (Kepler, paragraph [0004]). Kepler teaches conducting degassing using gas-permeable tubing (e.g., in-line degassing) contained in a vacuum chamber or a vacuumed sheath (or encase) can effectively achieve the desired objective of reduction, minimizing or elimination of bubbles in fluids (Kepler, paragraph [0005]; see also Figs 4A and 4B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add degassing an electrolyte using gas-permeable tubing contained in a vacuum chamber as taught by Kepler into the method of electrolytic powder removal disclosed by the combination of Gallagher and Matt, thereby minimizing or eliminating bubbles in fluids (Kepler, paragraph [0005]) and improving current flow in passageways (Morris, paragraph [0053]). 
Response to Arguments
	With respect to the claim objections, applicant’s correction of the typographical error concerning “evaluating” has cured the issue and the objection is withdrawn. 
Applicant’s arguments, see page 6, 3rd paragraph, filed 8/19/22, with respect to the rejections of claims 1-2 and 5-7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallagher, Matt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733